Citation Nr: 1233006	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  98-14 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board remanded the Veteran's claim for additional development in November 2003, November 2005, June 2006, August 2010, and April 2012.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in March 1999.  In December 2002, the Veteran testified at a hearing before an Acting Veterans Law Judge at the RO.  In April 2010, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  In June 2012, the Veteran testified at hearing before another Veterans Law Judge.  

The United States Court of Appeals for Veterans Claims has held that a veteran is entitled to have an opportunity for a hearing before all Veterans Law Judges who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  At the June 2012 hearing, the Veteran was advised that he had the option of having another hearing before a Veterans Law Judge who would be assigned to the panel to decide his appeal because the hearing held in April 2010 was held before a Veteran's Law Judge who is no longer employed by the Board.  At the June 2012 hearing, the Veteran waived his right to another hearing.  Therefore, the Board fins that an additional hearing is not needed.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

The issue of entitlement to service connection for bilateral tinnitus was raised by the record at a November 2004 VA audiological examination.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ) and is therefore referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not have bilateral hearing loss attributable to his period of active service.


CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2001, October 2004, April 2006, July 2008, and May 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred during service if the disability became manifest to a compensable degree within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic disability in service, or during an applicable presumptive period, and still has that disability.  The evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.   The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  The provisions of 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran's service medical records do not show any complaints, findings, or treatment for hearing loss.  Audiometric testing before service, in April 1966, and before separation from service, in March 1969, appear to have been done using American Standards Association (ASA) measurements.  Audiometric testing performed at the Veteran's pre-induction examination dated in April 1966 revealed puretone thresholds of 0, 0, 0, and 0 decibels in the right ear, at 500, 1000, 2000, and 4000 Hertz and 0, 0, 0, and 0 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz.  The Veteran denied hearing loss on a report of medical history form prepared in conjunction with the April 1966 examination.  Audiometric testing performed at the Veteran's March 1969 separation examination revealed puretone thresholds of 0, 0, 0, 0, and 0 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz and 0, 0, 0, 0, and 0 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran denied hearing loss on a report of medical history form prepared in conjunction with the March 1969 examination.  

The Veteran was awarded Social Security Administration (SSA) disability benefits in February 1984.  The award was based on a disability of the left arm and depression.  Private treatment records from a variety of providers including J. Nye, M.D.; M. Ellison, M.D.; R. Cade, M.D.; Bend Memorial Clinic; D. Zirker, M.D.; J. Perkins, Ph.D.; P. Nathan, M.D.; T. Water, Ph.D.; A. Brown, M.D.; W. Herz, M.D.; and J. Davies, M.D., are all negative for complaints, findings, or treatment for hearing loss.  The records from Dr. Brown show a report of tinnitus for at least one year in November 1983.  However, hearing loss was not indicated at that time.  VA outpatient treatment records associated with the SSA records were negative for any reference to hearing loss.   

At an August 1997 VA audiometric examination, the Veteran reported a history of excessive noise exposure.  The report of excessive noise exposure was not specifically attributed to active service at that time.  Audiometric testing revealed puretone thresholds of 0, 5, 30, 20, and 10 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz and 5, 5, 25, 35, and 20 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were 94 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed the Veteran with hearing within normal limits except for a mild hearing loss at 2000 Hertz in the right ear and at 3000 Hertz in the left ear.  Word recognition scores were reported to be excellent bilaterally.  

At a March 1999 hearing before a Decision Review Officer, the Veteran testified that he was exposed to machine gun fire while instructing others how to shoot in service.  He reported that he used ear plugs but often had to remove the plugs to speak to fellow soldiers.  He also reported exposure to explosives on several occasions in service.  The Veteran testified that he was advised that he had hearing loss at his discharge from service.  He was advised that he would have to stay two more weeks to get the benefits and he stated that he just wanted to get out of the Army.  Subsequent to service, around 1974, the Veteran reported that he worked at a lumber mill and was made aware of a left ear hearing loss.  The Veteran denied treatment for hearing loss at the Decision Review Officer hearing.  

VA outpatient treatment reports dated from March 1999 to April 2011 note hearing loss as an active problem in April 2002 and June 2004.  The Veteran reported decreased hearing in March 2011.  

At a December 2002 hearing before an Acting Veterans Law Judge, the Veteran testified that he noticed hearing loss when he was discharged from the Army and was advised that he had hearing loss.  He indicated that his hearing loss was confirmed when he began working at a lumber mill after service and underwent hearing tests monthly.  He denied treatment or consultation for his hearing loss until he initiated his claim for benefits in 1997.

At a November 2004 VA audiological examination, the Veteran reported a history of noise exposure to tank guns and various weapons in the Army with no hearing protection worn.  He indicated that he worked at many noisy civilian jobs (machine shop, mechanic, furniture factory, lumber mill, and welder/mechanic) with hearing protection worn some of the time.  The Veteran also reported noisy hobbies including motorcycles, chainsaws, and seasonal hunting with some hearing protection worn.  Audiometric testing revealed puretone thresholds of 5, 15, 35, 35, and 25 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz and 5, 10, 35, 40, and 35 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were 100 percent in the right ear and 100 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  

At a December 2004 VA ear, nose, and throat examination, the Veteran reported exposure to tank guns in the Army with the use of no hearing protection and post-service noise exposure to noisy civilian jobs with the use of hearing protection and noisy hobbies including motorcycles, chainsaws, and some seasonal hunting with the use of some hearing protection.  Following a physical examination and audiometric testing, the results of which were not included in the examination, the examiner assessed the Veteran with bilateral relatively symmetric high frequency hearing loss.  The examiner indicated that it was hard to dispute that whatever hearing loss the Veteran has was service related although it is possible it could be from recreational and occupational activities.  The examiner concluded that there is a possibility that whatever hearing levels the Veteran presented with indicated that amount of hearing loss as a result of service.

In a March 2005 addendum opinion, the November 2004 VA audiological examiner opined that the Veteran's hearing loss was less likely as not caused by or as a result of his military service and was more likely than not a result of his history of civilian noise exposure and noisy hobbies.    

At an April 2010 hearing held before a Veterans Law Judge, the Veteran testified that he was advised at his discharge from service that he had hearing loss.  He stated that this fact was confirmed when he began working at a lumber mill after service.  He indicated that his military noise exposure included fire from a tank which blew him off the tank and resulted in a temporary hearing loss for a few days after the tank incident.  

At a January 2011 VA audiological examination, the Veteran reported a history of in-service noise exposure to machine gun explosions, tank fire, and grenade explosions on three occasions and exposure to small arms and tank artillery fire during training with the use of hearing protection as well as diesel generator noise daily for two to three months with the use of hearing protection.  The Veteran's civilian occupations included driving feedlot trucks, tow trucks, and auto and motorcycle mechanic which generally did not involve significant noise.  He also worked as a millwright and chainsaw operator with required use of hearing protection.  Recreational noise exposure included seasonal hunting, home power tools, lawnmowers, and chainsaws with the use of hearing protection.  Audiometric testing revealed puretone thresholds of 10, 20, 50, 50, and 40 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz and 15, 20, 50, 55, and 45 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were 94 percent in the right ear and 80 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner reviewed the claims file and relevant medical history and opined that the Veteran's hearing loss was less likely as not caused by exposure to noise during military service.  The rationale for the opinion was that a review of the Veteran's service medical records, specifically audiometry testing performed at entrance and discharge, showed no change in hearing sensitivity from enlistment to discharge.  The examiner acknowledged the Veteran's testimony indicating that he was advised at his discharge that he had hearing loss and was eligible for service connection.  However, the Veteran reported that he wanted to go home and did not bother applying for service connection at that time.  The examiner noted that the Veteran's statement that he suffered hearing loss at discharge contradicts the March 1969 audiogram which suggests no hearing loss at all.  The examiner also acknowledged the Veteran's report of tinnitus for one year in 1983 suggesting that hearing loss may have been present as early as 1982.  The examiner stated that the August 1997 VA audiological examination showed mild hearing loss with an atypical noise induced pattern because the Veteran displayed greater loss at 2000 Hertz than at 4000.  The examiner noted that typically 3000 and 4000 Hertz thresholds are poorer than those of 2000 Hertz on purely noise-damaged cochlear structures.  The examiner reported that evidence in the claims file suggested that hearing conservation data from Bend Millworks (later called Jeld Wen) was not associated with the claims file and would be invaluable in verifying the Veteran's statement of hearing loss at his discharge.  However, without the hearing conservation data from Bend Millworks, the preponderance of the evidence suggested that no change in hearing sensitivity occurred between the time of enlistment and discharge and the Veteran's current hearing loss was less likely as not related to military noise exposure.  

At a June 2012 hearing before a Veterans Law Judge, the Veteran testified that he was exposed to a flash bang simulator in service which has the same loudness as a live grenade, tank fire while he was on top of the tank which threw him off the tank, and exposure to the noise of a helicopter with hearing protection on a few occasions.  He also reported exposure to machine guns with the use of ear plugs which were removed often to speak to other soldiers.  The Veteran testified that his usual job while in service was infantry training.  He reported that hearing protection was required to be used at all times but that he did not use them all the time because he wanted to hear what was going on.  The Veteran indicated that he was advised at his discharge that he had significant hearing loss in his left ear.  He testified that he was informed that he would have to wait two weeks to process paperwork to get benefits for his hearing loss and he decided to just leave service.  The Veteran reported a variety of jobs after service, some with occupational noise exposure and some without occupational noise exposure.  He specifically reported that he was advised that he had hearing loss while working at Bend Millworks (now Jeld Wen) in 1974 but that the records were not available because they were over thirty years old.  He indicated that he also worked as a welder with the use of hearing protection.  He indicated that he was given hearing tests while working at Lamet Industries but those records were also unavailable.  The Veteran reported recreational noise exposure to motorcycles, chainsaws, and guns with the use of hearing protection.  He testified that he believed his hearing loss resulted from the hand grenade simulator or the tank discharge in service.  He reported that he was prescribed hearing aids after his 2010 compensation and pension examination.  The Veteran indicated that he sought treatment for hearing loss at Bend Audiology but stated that no one would link his hearing loss to service based only on his report of hearing loss since service.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the preponderance of the evidence is against the Veteran's claim and the Veteran is not entitled to service connection for bilateral hearing loss.

The evidence of record shows an absence of any specific report of bilateral hearing loss until the Veteran filed his claim in February 1997.  A review of the audiometric examinations of record reveals that the first evidence of left ear hearing loss which met the criteria for hearing loss based on audiometric testing using VA regulations came at the November 2004 VA audiological examination, more than thirty years after the Veteran separated from service.  The first evidence of right ear hearing loss which met the VA criteria for hearing loss came at the time of the January 2011 VA audiological examination, more than forty years after the Veteran separated from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first complaint of record of hearing loss weighs against the Veteran's claim.

The Board acknowledges that the Veteran is competent to report that he was exposed to acoustic trauma in service and has experienced hearing loss symptoms following service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159 (2011).  It is within the Veteran's realm of personal knowledge whether he first developed hearing loss following service, and has experienced hearing loss symptoms since service.  Consequently, the Board finds that the Veteran's reports that he has had hearing loss symptoms since service are competent.  

However, his report of a hearing loss beginning in service and continuing after service is not credible, because it is overwhelmed by competent evidence against an onset in service.  Other than the Veteran's claim and statements, there is no competent supporting evidence.  Particularly, there is no competent medical evidence or opinion to corroborate the claim of in-service onset and continuing symptoms.  

Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2011).  The Veteran's opinion is not competent to provide the requisite etiology of the hearing loss disability because that matter requires medical expertise.  A layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms.  38 C.F.R. § 3.159(a)(1) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's statements regarding his hearing loss disability being related to noise trauma in service are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.  

The Board finds the audiological examination dated in January 2011 which indicates that the Veteran's hearing loss is less likely than not related to active service to be more probative and persuasive as to the etiology of the Veteran's current hearing loss disability than his claims of onset in service and continuing symptoms after service.  The Board notes that the March 2005 opinion indicates that the Veteran's hearing loss is less likely as not caused by or as a result of his military service and is more likely than not a result of his history of civilian noise exposure and noisy hobbies.  However, that opinion lacks sufficient rationale.  The January 2011 examiner provided a rationale for the conclusion and found that the Veteran's statement that he suffered hearing loss at his discharge is contradicted by the March 1969 audiogram which suggests no hearing loss at all.  While the examiner noted that the Veteran had normal hearing at the time of discharge from service, which is not fatal to his claim, the examiner also indicated that the service medical records showed that no change in hearing sensitivity occurred between the time of enlistment and discharge.  The examiner also noted that without the Veteran's post-service employment audiograms, the Veteran's report of hearing loss since service could not be substantiated.  The Board finds the examiner's explanation to be sufficient rationale for the opinion.  Additionally, while the 2011 VA examiner acknowledged a report of tinnitus for one year noted by the Veteran in 1983, suggesting that hearing loss was present since that time, the audiological examinations of record do not show hearing thresholds that met the criteria for hearing loss by VA standards until 2004 for the left ear and 2011 for the right ear.  

The Board acknowledges the December 2004 VA examiner's opinion that there is a possibility that whatever hearing levels the Veteran presented with indicate that amount of hearing loss as a result of service.  However, the examiner also noted that it was possible the Veteran's hearing loss could be from other recreational and occupational activities.  Therefore, the Board finds that opinion to be of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  In this case, the examiner failed to include a clear conclusion with supporting data and he provided no rationale for the conclusion.  Furthermore, that opinion is speculative in nature, stating only medical possibilities, and thus does not show that it is at least as likely as not that any current hearing loss is related to the Veteran's service.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992)

The Veteran has not submitted any competent evidence which provides a basis for the conclusion that his bilateral hearing loss is related to his period of service or manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  The only competent medical opinion of record indicates that the Veteran's hearing loss is less likely than not related to military service.  Consequently, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that bilateral hearing loss is etiologically linked to the Veteran's active service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



			
	HARVEY P. ROBERTS	S. S. TOTH
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
CLIFFORD P. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


